DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of specie I (claims 1, 9, 12, 16) in the reply filed on 6/02/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurokami US20200277757.
Regarding Claim 1, Kurokami discloses a work vehicle periphery monitoring system (fig.2 and ¶32)  comprising: an alarm range storage unit (storage section 260 of fig. 2 and ¶79) that stores a predetermined alarm range, in which an alarm output is required when an object is present, in a detection range of an object detection device that detects an object present in a periphery of a work vehicle; a work mode (mode selecting device 16a of fig. 2 and ¶93) determination unit that determines a work mode of the work vehicle; an alarm range changing unit that changes the alarm range in the detection range when it is determined that the work mode is a specific work mode (fig. 2 and ¶90); and an alarm control unit (alarm determination unit 230 of fig. 2 and  ¶93) that causes an alarm device to output an alarm when an object is present in the alarm range.
	Regarding Claim 9, Kurokami discloses in fig. 11 and ¶s76-77 wherein the predetermined alarm range is an alarm range defined behind (region 1101)  a predetermined portion of the work vehicle.
Allowable Subject Matter
Claims 12, 16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685